Title: To George Washington from Clement Biddle, 19 June 1789
From: Biddle, Clement
To: Washington, George



Sir
Philadelphia June 19. 1789

With reluctance I trouble your Excellency on a subject relating to myself.
Being informed that the Judiciary Bill is in forwardness and that there will probably be a Marshal of the federal Court for the district of Pennsylvania, I beg leave to inform you that on my retiring from the Army, I was appointed Marshal of the Court of Admiralty for this State and have filled the Office since that Time—About Eighteen months ago, on a revision of the Officers of Government, the supreme Executive Council were pleased to approve my Conduct by reappointing me to that Office and as a further mark of their Approbation, a few months ago they appointed me one of the Justices of the Court of Common pleas for the County of Philadelphia—If other Testimonials of my Conduct in Office are wanting, I have no doubt but I can procure ample recommendations from the Officers of Government as well as from respectable Citizens.
The Court of Admiralty of this State dissolves by the instituting a federal Court.
I solicit the favour of your Excellency to be appointed to the Office of Marshal of the federal Court for the District of Pennsylvania,

or to any other in which you think I can be useful to my Country. I have the honour to be with the greatest respect Your Excellencys Most Obedient & very humle servt

Clement Biddle

